DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 1-14 and 16-21 are pending and examined on the merits.  The rejections under 35 U.S. 112 are overcome due to the removal of “prodrug” from claim 1 and the examiner’s amendment in the present notice of allowance.  The prior art rejections are overcome because the translation filed establishes an effective filing date of 24 May 2016.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on 24 February 2022.
The application has been amended as follows: 
New claim 16: A method for the treatment of skeletal muscle disorders and diseases, heart disorders {00687593 }42OABG-1024and diseases and nervous system disorders and diseases, which comprises administering a therapeutically effective amount of a compound of formula (I) as defined in claim 1, wherein the disorder is selected from Duchenne muscular dystrophy, Becker muscular dystrophy, or Alzheimer’s disease.
New claim 18: The method according to claim 16, where the skeletal muscle disorders and disease is Duchenne muscular dystrophy or Becker muscular dystrophy.
New claim 20: The method according to claim 16, where the nervous system disorders and diseases is Alzheimer's disease.
Cancel claim 17 and 19.  
Allowable Subject Matter
Claims 1-14, 16, 18, 20, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699